******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    STATE OF CONNECTICUT v. NICHOLAS M.
                MENDITTO
                 (SC 19272)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
     Argued October 20, 2014—officially released March 24, 2015

  Naomi T. Fetterman, with whom was Aaron J.
Romano, for the appellant (defendant).
   Harry Weller, senior assistant state’s attorney, with
whom, on the brief, were Matthew C. Gedansky, state’s
attorney, and Andrew Reed Durham, deputy assistant
state’s attorney, for the appellee (state).
                          Opinion

   ESPINOSA, J. Connecticut’s erasure law, part I of
chapter 961a of the General Statutes, provides in rele-
vant part that ‘‘[w]henever any person has been con-
victed of an offense . . . and such offense has been
decriminalized subsequent to the date of such convic-
tion,’’ that person may petition the Superior Court for
an order of erasure directing that all public records
pertaining to the conviction be destroyed. General Stat-
utes § 54-142d. In 2011, the legislature enacted No. 11-
71 of the 2011 Public Acts (P.A. 11-71), which was codi-
fied as General Statutes § 21a-279a and changed the
penalty for possessing less than one-half ounce of mari-
juana from a potential term of imprisonment and/or a
large fine to merely a fine of $150 for a first offense,
and a fine of between $200 and $500 for subsequent
offenses. P.A. 11-71, § 1 (a). The question presented by
this certified appeal is whether P.A. 11-71 decriminal-
ized the possession of less than one-half ounce of mari-
juana for purposes of § 54-142d. We conclude that it
did and, accordingly, we reverse in part the judgment
of the Appellate Court.
   We assume familiarity with the underlying facts and
procedural history, which are set forth in the opinion
of the Appellate Court. See State v. Menditto, 147 Conn.
App. 232, 236–38, 80 A.3d 923 (2013). In brief, in 2009,
the defendant, Nicholas M. Menditto, entered pleas of
guilty of two charges of possession of a controlled sub-
stance in violation of General Statutes (Rev. to 2009)
§ 21a-279 (c),1 arising from his possession of approxi-
mately 0.15 and 0.01 ounces of marijuana on two differ-
ent occasions. The trial court imposed a total effective
sentence of two years incarceration, execution sus-
pended, and eighteen months probation. In March, 2011,
during his probationary period, the defendant again was
arrested and charged with, among other things, posses-
sion of a controlled substance (in this case, less than
0.04 ounces of marijuana) in violation of General Stat-
utes (Rev. to 2011) § 21a-279 (c). As a result of that
arrest, the defendant also was charged, in April, 2011,
with violation of his probation on the two previous
marijuana convictions, pursuant to General Statutes
§ 53a-32.
   After P.A. 11-71 took effect on July 1, 2011, the defen-
dant (1) petitioned for the destruction of the records
of his two 2009 convictions, pursuant to § 54-142d, and
(2) moved to dismiss the violation of probation charges
and the 2011 controlled substance charges. The trial
court, Baldini, J., denied the defendant’s various peti-
tions and motions to dismiss,2 and the Appellate Court
affirmed. State v. Menditto, supra, 147 Conn. App. 246.
We granted certification, limited to the following ques-
tion: ‘‘Did the Appellate Court properly hold that, after
the passage of [P.A. 11-71], the possession of less than
one-half ounce of marijuana was not ‘decriminalized’
within the meaning of . . . § 54-142d?’’ State v. Men-
ditto, 311 Conn. 911, 84 A.3d 880 (2014).
   Whether P.A. 11-71 decriminalized the possession of
less than one-half ounce of marijuana for purposes of
the erasure statute is a question of law that we review
de novo. See McCoy v. Commissioner of Public Safety,
300 Conn. 144, 150, 12 A.3d 948 (2011). Because the
certified issue presents a question of statutory interpre-
tation, our analysis is guided by General Statutes § 1-
2z, the plain meaning rule. In seeking to determine the
meaning of a statute, § 1-2z directs us first to consider
the text of the statute itself and its relationship to the
broader statutory scheme. ‘‘If, after examining such text
and considering such relationship, the meaning of such
text is plain and unambiguous and does not yield absurd
or unworkable results, extratextual evidence of the
meaning of the statute shall not be considered.’’ General
Statutes § 1-2z. ‘‘The test to determine ambiguity is
whether the statute, when read in context, is susceptible
to more than one reasonable interpretation.’’ (Internal
quotation marks omitted.) McCoy v. Commissioner of
Public Safety, supra, 150.
  We begin with the text of the erasure statute. Section
54-142d provides in relevant part: ‘‘Whenever any per-
son has been convicted of an offense in any court in
this state and such offense has been decriminalized
subsequent to the date of such conviction, such person
may file a petition with the [S]uperior [C]ourt . . . for
an order of erasure, and the Superior Court or records
center of the Judicial Department shall direct all police
and court records and records of the state’s or prosecut-
ing attorney pertaining to such case to be physically
destroyed.’’ (Emphasis added.)
   The parties both agree that the purpose of the statute
is to allow people who have been convicted of a criminal
offense to erase their criminal records in the event that
the legislature later decriminalizes such conduct. Both
parties also maintain that the meaning of § 54-142d is
plain and unambiguous. Nevertheless, they disagree as
to the scope and meaning of the key term ‘‘decriminal-
ized.’’ The defendant contends that any offense that is
no longer a crime has, by definition, been ‘‘decriminal-
ized.’’ He argues that former crimes that have been
reclassified as violations, such as possession of less
than one-half ounce of marijuana, are, therefore, subject
to erasure. By contrast, the state contends, and the
Appellate Court concluded, that an offense is decrimi-
nalized for the purposes of the erasure statute only
when the relevant conduct has been fully legalized, and
is no longer subject to any punitive sanctions. We agree
with the defendant.
  The term ‘‘decriminalized’’ is not defined in § 54-142d,
and it does not appear elsewhere in the General Stat-
utes. Accordingly, General Statutes § 1-1 (a) directs that
we construe the term according to its commonly
approved usage, mindful of any peculiar or technical
meaning it may have assumed in the law. We may find
evidence of such usage, and technical meaning, in dic-
tionary definitions, as well as by reading the statutory
language within the context of the broader legislative
scheme. See Rainforest Cafe, Inc. v. Dept. of Revenue
Services, 293 Conn. 363, 374–75, 977 A.2d 650 (2009);
Young v. Marx, 24 Conn. App. 81, 84, 585 A.2d 1253
(1991).
   Because we seek to discern the intent of the legisla-
ture in 1983, when it enacted § 54-142d, dictionaries in
print at that time are especially instructive. See R.T.
Vanderbilt Co. v. Continental Casualty Co., 273 Conn.
448, 463, 870 A.2d 1048 (2005); Buell Industries, Inc.
v. Greater New York Mutual Ins. Co., 259 Conn. 527,
539, 791 A.2d 489 (2002). A contemporaneous edition
of Black’s Law Dictionary defined ‘‘[d]ecriminalization’’
as ‘‘[a]n official act generally accomplished by legisla-
tion, in which an act or omission, formerly criminal,
is made non-criminal and without punitive sanctions.’’
Black’s Law Dictionary (5th Ed. 1979) p. 371. That same
dictionary defined ‘‘[l]egalize,’’ by contrast, as ‘‘[t]o
make legal or lawful. . . . To confirm or validate what
was before void or unlawful. To add the sanction and
authority of law to that which before was without or
against law.’’ (Citation omitted.) Id., p. 805. Black’s Law
Dictionary thus offers some support to both parties’
interpretations. It suggests that decriminalization is
something short of full legalization, but also that
decriminalization may entail the absence of punitive
sanctions.
   Merriam-Webster’s Collegiate Dictionary is more illu-
minating. In 1983, that dictionary defined ‘‘decriminal-
ize’’ as follows: ‘‘to remove or reduce the criminal
classification or status of; esp[ecially]: to repeal a strict
ban on while keeping under some form of regulation
[e.g.] the possession of marijuana . . . .’’ Merriam-
Webster’s Collegiate Dictionary (9th Ed. 1983) p. 331.
It is clear from this definition that, at the time the
erasure statute was enacted, reducing the penalties for
marijuana possession, while retaining its contraband
status, would have fallen squarely within the core mean-
ing of the term ‘‘decriminalize.’’ Moreover, Merriam-
Webster’s traces that meaning of the term to 1969, sug-
gesting that it was well established by the time the
legislature drafted § 54-142d. Id.
   The Oxford English Dictionary is also instructive.
It indicates that the term ‘‘decriminalize’’ came into
widespread use in the 1970s, and that examples of its
early use primarily centered around proposed legisla-
tive decriminalization of conduct such as illegal drug
use and prostitution. See 4 Oxford English Dictionary
(2d Ed. 1991) p. 352. Accordingly, we conclude that,
during the time period in question, ‘‘decriminalize’’ was
used as a legislative term of art, and that it had ‘‘acquired
a peculiar and appropriate meaning in the law . . . .’’
General Statutes § 1-1 (a). It is well established that, to
construe technical legal terms, we look for evidence of
their familiar legal meaning in a range of legal sources,
including other statutes, judicial decisions, and the com-
mon law. See Standard Oil Co. v. United States, 221
U.S. 1, 59, 31 S. Ct. 502, 55 L. Ed. 619 (1911); State v.
Dupigney, 295 Conn. 50, 58–60, 988 A.2d 851 (2010);
Lieberman v. Reliable Refuse Co., 212 Conn. 661, 669–
70, 563 A.2d 1013 (1989).
    Legislative initiatives in other jurisdictions demon-
strate that, in the years leading up to the adoption of
Connecticut’s erasure statute, the term ‘‘decriminaliza-
tion’’ commonly referred to reducing the penalties for,
without fully legalizing, marijuana possession. In 1977,
for example, a select committee of the United States
House of Representatives conducted hearings entitled
‘‘Decriminalization of Marihuana,’’ during which the
committee considered whether federal penalties for
marijuana possession should be reduced. See generally
Decriminalization of Marihuana: Hearings before the
Select Committee on Narcotics Abuse and Control,
House of Representatives, 95th Cong., 1st Sess. (March
14, 15 and 16, 1977). The committee referred to states
such as California and Oregon, which had reduced the
penalty for possession of small quantities of the drug
to maximum $100 fines during the mid-1970s, as having
‘‘adopted decriminalization laws.’’ Id., pp. 1, 3. The com-
mittee further observed that ‘‘[t]he issue here is reduc-
tion of penalty, not promotion of use, even though some
may logically contend that increased use would be a
natural result of decriminalization,’’ and opined that
‘‘[t]here are, in reality, only three possible options on
this subject: one, to continue criminal penalties; two,
to decriminalize the user; or, three, to legalize the use
of marihuana.’’ Id., p. 2. It is clear, then, that Congress
understood decriminalization to mean something short
of full legalization. Specifically, conduct was viewed as
having been decriminalized when criminal sanctions
were replaced by civil fines. New York, which down-
graded marijuana possession (up to twenty-five grams)
from a crime to a violation in 1977, likewise character-
ized that change as a ‘‘decriminalization’’ of the drug.
See N.Y. Penal Law § 221.00, commentary (McKinney
2008) pp. 321–24. We thus agree with the defendant
that at the time our legislature enacted the erasure
statute the prevailing use of the term ‘‘decriminalize’’
was with respect to conduct for which criminal sanc-
tions had been replaced by civil fines, rather than
fully legalized.
   This conclusion finds support in Connecticut’s
broader statutory scheme, as modified over time by the
legislature.3 See Connecticut Light & Power Co. v. Dept.
of Public Utility Control, 266 Conn. 108, 123, 830 A.2d
1121 (2003) (‘‘[b]ecause the legislature is always pre-
sumed to have created a harmonious and consistent
body of law, the proper construction of any statute
must take into account the mandates of related statutes
governing the same general subject matter’’ [internal
quotation marks omitted]). In 1969, at the time the legis-
lature revised and codified the Penal Code, it enacted
General Statutes § 53a-24 (a), which delineates the vari-
ous categories of illegal conduct. At that time, the stat-
ute provided in relevant part: ‘‘The term ‘offense’ means
any crime or violation which constitutes a breach of
any law . . . for which a sentence to a term of impris-
onment or to a fine, or both, may be imposed, except
one that defines a motor vehicle violation. The term
‘crime’ comprises felonies and misdemeanors. Every
offense which is not a ‘crime’ is a ‘violation.’ . . .’’ Gen-
eral Statutes (Supp. 1969) § 53a-24 (a). The statute thus
distinguished between three categories of illegal con-
duct: crimes, offense violations, and nonoffense motor
vehicle violations. Although the second category,
offense violations, was not defined in that statute, Gen-
eral Statutes (Supp. 1969) § 53a-27 indicated that such
violations encompassed any offenses for which the only
authorized sentence was a fine. See also McCoy v. Com-
missioner of Public Safety, supra, 300 Conn. 173.
   In 1975, the legislature created a fourth category of
illegal conduct: infractions of the law. See generally
Public Acts 1975, No. 75-577 (P.A. 75-577). Public Act
75-577 classified the violation of most local ordinances,
regulations, and bylaws as infractions, and also reclassi-
fied many motor vehicle violations as infractions. P.A.
75-577, §§ 6, 7, 9, 11–125. Procedures were established
whereby a person alleged to have committed an infrac-
tion could forgo a hearing and simply send payment to
the Court of Common Pleas;4 P.A. 75-577, § 1; although
anyone so accused also retained the right to plead not
guilty and request a trial subject to the ‘‘practice, proce-
dure, rules of evidence and burden of proof applicable
in criminal proceedings . . . .’’ P.A. 75-577, § 2, codi-
fied at General Statutes § 51-164n (h). Public Act 75-
577, § 8 (a), also amended § 53a-24 (a) by adding the
following language, indicated in capital letters, to make
clear that infractions, like motor vehicle violations, do
not constitute criminal offenses: ‘‘The term ‘offense’
means any crime or violation . . . except one that
defines a motor vehicle violation OR IS DEEMED TO
BE AN INFRACTION.’’ Consistent with that amend-
ment, P.A. 75-577 also introduced new statutory lan-
guage, subsequently codified at General Statutes (Rev.
to 1977) § 51-164n (a), providing that ‘‘the commission
of an infraction shall be deemed not to be an offense
within the meaning of section 53a-24 of the [G]eneral
[S]tatutes.’’ P.A. 75-577, § 2 (a).
  Accordingly, at the time the legislature enacted the
erasure statute, § 54-142d, in 1983, the General Statutes
recognized four categories of illegal conduct: (1)
crimes; (2) offense violations; (3) nonoffense motor
vehicle violations; and (4) infractions. General Statutes
§ 53a-24 (a). In their briefing, the parties assumed that
P.A. 11-71 changed the status of possession of less than
one-half ounce of marijuana from a crime to an offense
violation, and they focused their argument on the ques-
tion whether such a change constitutes a decriminaliza-
tion for the purposes of § 54-142d. It was also on that
basis that the Appellate Court decided the appeal, con-
cluding that such a change does not qualify as decrimi-
nalization.
  Prior to oral argument before this court, however,
we brought to the attention of the parties the fact that
the legislative scheme has changed in significant and
material respects since 1983. In light of those changes,
which the parties had an opportunity to address at
argument, we conclude that the legislature unambigu-
ously intended to decriminalize possession of less than
one-half ounce of marijuana, and that the defendant is,
therefore, entitled to erasure of the records of his 2009
convictions pursuant to § 54-142d.
   The relevant changes to the statutory scheme com-
menced in the early 1990s, when the legislature thrice
amended § 51-164n to provide that certain less serious
offense violations would henceforth be governed by the
same procedural rules as are infractions. See Public
Acts 1990, No. 90-213, § 10; Public Acts, Spec. Sess.,
May, 1992, No. 92-6, § 74; Public Acts 1993, No. 93-141,
§ 3 (P.A. 93-141). By 1993, most violations subject to a
maximum penalty of no more than a $500 fine had
been placed under the jurisdiction of the Centralized
Infractions Bureau and were treated, procedurally, as
infractions. See General Statutes (Rev. to 1995) § 51-
164n (a) and (b). Significantly, the legislature also
amended what is now § 51-164n (e) to clarify that not
only infractions but also any violation now governed
by chapter 881b ‘‘shall not be deemed to be an offense
within the meaning of section 53a-24.’’ P.A. 93-141, § 3
(e). It is clear, then, that by 1993 the legislature had
reclassified illegal acts into four new categories: (1)
crimes; (2) major violations, which are deemed to be
offenses and for which the maximum penalty is typically
a fine of more than $500;5 (3) minor civil violations,6
which typically carry a maximum penalty of no more
than a $500 fine; and (4) infractions. See General Stat-
utes (Rev. to 1993) § 53a-24.
   When the legislature enacted P.A. 11-71 in 2011, it
reduced the maximum penalty for a first offense of
possession of less than one-half ounce of marijuana
from a fine of up to $1000 and/or imprisonment of up
to one year to a fine of $150, and reduced the penalty
for subsequent offenses from a fine of up to $3000 and/
or imprisonment of up to five years to a fine of between
$200 and $500. P.A. 11-71, § 1. It did so by limiting the
scope of conduct that constituted criminal possession
of marijuana under § 21a-279 and enacting a new statute
imposing fines for the conduct excluded from the scope
of § 21a-279. See General Statutes § 21a-279a. The legis-
lature then added that new statutory provision proscrib-
ing possession of less than one-half ounce of marijuana
to the list of minor civil violations in § 51-164n (b); P.A.
11-71, § 6; which are deemed not to be offenses pursuant
to § 51-164n (e). The question we must resolve, then,
is whether changing the status of an illegal act from a
crime to a minor civil violation constitutes decriminal-
ization for the purposes of the erasure statute.7
   As we have discussed herein, reducing the maximum
penalties for marijuana possession from imprisonment
to relatively small, noncriminal fines was commonly
referred to as ‘‘decriminalization’’ at the time the legisla-
ture enacted the erasure statute and, indeed, that
appears to have been the primary context in which the
term was used in the 1970s and early 1980s. It is clear,
moreover, that Connecticut’s legislature did not intend
persons convicted of minor civil violations to suffer
the negative repercussions associated with having a
criminal record. Section 51-164n (e), for example, pro-
vides that a summons for the commission of a minor
civil violation, including a violation of § 21a-279a (a),
‘‘shall not be deemed to be an arrest . . . .’’ Similarly,
payment of any fines imposed therefor ‘‘shall be inad-
missible in any proceeding, civil or criminal, to establish
the conduct of the person . . . .’’ General Statutes § 51-
164n (c). Moreover, § 53a-24 (a) provides that even with
respect to more serious offense violations, ‘‘[c]onvic-
tion of a violation shall not give rise to any disability
or legal disadvantage based on conviction of a crimi-
nal offense.’’
   Nor can we perceive any reason why the legislature
would have intended that criminal records be retained
for conduct that is no longer criminal and that would
not lead to the creation of criminal records if committed
today. Following the enactment of P.A. 11-71, posses-
sion of less than one-half ounce of marijuana now holds
the same legal status as such minor civil violations as
maintaining state records using unapproved paper, ink,
or loose-leaf binders. General Statutes §§ 1-9 through
1-11.8 See General Statutes § 51-164n (b). This is not
the sort of conduct to which society attaches substantial
moral opprobrium, or which one takes into consider-
ation when making important decisions such as hiring
an employee, for which criminal records are often con-
sulted. The legislature has determined that such viola-
tions are to be handled in the same manner as civil
infractions, such as parking violations. The state has
failed to suggest any plausible reason why erasure
should be denied in such cases.
  Furthermore, possession of small quantities of mari-
juana is now unique even among minor civil violations,
in that a person who pleads not guilty to an alleged
violation is subject to a lower standard of proof at trial.
Section 51-164n (i) provides that in any trial for the
alleged violation of § 21a-279 (a), the burden of proof
shall be by the preponderance of the evidence, rather
than the higher criminal standard—proof beyond a rea-
sonable doubt—that governs most other violations and
infractions. Whatever the legislature’s rationale for so
providing, subjecting marijuana possession to a civil
burden of proof provides strong evidence that the legis-
lature deems it to have been decriminalized.
    Lastly, we note that during the relevant time period,
when the legislature wanted to refer to the full legaliza-
tion of a formerly criminal act, it used the term ‘‘legalize’’
rather than ‘‘decriminalize.’’ During the late 1970s, for
example, the legislature added several references to
‘‘legalized gambling’’ to the tax code. See, e.g., General
Statutes § 12-561 (‘‘commissioner may . . . prohibit
any employee of the department from engaging . . .
in any form of legalized gambling activity’’); General
Statutes § 12-564 (b) (‘‘commissioner shall conduct
studies concerning the effect of legalized gambling’’).
If the legislature had intended to restrict the availability
of erasure to those former crimes that have been fully
legalized, as the state contends, we presume that it
would have used the term ‘‘legalize’’ in crafting the
erasure statute as well.
  For these reasons, we conclude that the trial court
improperly denied the defendant’s petitions to erase
and destroy the records of his two 2009 marijuana con-
victions, and we reverse the judgment of the Appellate
Court insofar as it held to the contrary. We affirm the
judgment of the Appellate Court in all other respects.9
   The judgment of the Appellate Court is reversed in
part and the case is remanded to that court with direc-
tion to remand the case to the trial court for further
proceedings consistent with this opinion; the judgment
is affirmed in all other respects.
      In this opinion the other justices concurred.
  1
     General Statutes (Rev. to 2009) § 21a-279 (c) provides in relevant part:
‘‘Any person who possesses . . . less than four ounces of a cannabis-type
substance . . . for a first offense, may be fined not more than one thousand
dollars or be imprisoned not more than one year, or be both fined and
imprisoned; and for a subsequent offense, may be fined not more than three
thousand dollars or be imprisoned not more than five years, or be both
fined and imprisoned.’’
   2
     The defendant thereafter entered conditional pleas of nolo contendere
as to the March, 2011 possession charge and the two violation of probation
charges, pursuant to General Statutes § 54-94a. The trial court, Mullarkey,
J., accepted the pleas and rendered judgments of guilty, fining the defendant
$150, and terminating his probation.
   3
     Although both parties appeal at times to the legislative histories of the
erasure statute and—in the case of the defendant—P.A. 11-71, we ultimately
conclude that the statutory scheme is not ambiguous with respect to the
decriminalization of marijuana. Accordingly, we may not consider such
evidence. See General Statutes § 1-2z.
   4
     Chapter 881b of the General Statutes, which codified the new provisions
governing infractions, was subsequently amended to create a Centralized
Infractions Bureau to handle such payments. See Public Acts 1985, No.
85-446.
   5
     Examples of major violations include the failure of a driver to exercise
caution resulting in the injury or death of the operator of an emergency
vehicle; General Statutes § 14-283b; failure to report hazardous oil spills;
General Statutes § 22a-450; and violation of various consumer protection
statutes. See, e.g., General Statutes § 53-422.
   6
     A number of the violations governed by § 51-164n are expressly identified
as subject to a ‘‘civil penalty’’; see, e.g., General Statutes §§ 13a-140 (b), 19a-
87 and 19a-425; and the legislative history of P.A. 75-577 indicates that the
legislature viewed the conduct governed by this section as ‘‘civil offenses.’’
See, e.g., 18 H.R. Proc., Pt. 10, 1975 Sess., p. 4679, remarks of Representative
James T. Healey; see also General Statutes § 54-82b (a) (‘‘[t]here is no right
to trial by jury . . . in any matter involving violations payable through the
Centralized Infractions Bureau’’); McCoy v. Commissioner of Public Safety,
supra, 300 Conn. 159 (‘‘the legislature intended to exclude only breaches
with relatively minor penalties from the definition of offense’’).
   7
     As noted, the Appellate Court instead addressed the question, which
had been briefed by the parties, whether changing the status of an illegal
act from a crime to an offense violation constitutes decriminalization. The
Appellate Court held that it does not, reasoning that because § 54-142d refers
to the decriminalization of an ‘‘offense,’’ rather than a ‘‘crime,’’ decriminaliza-
tion can only occur where the legislature determines that illegal conduct is
no longer an offense of any sort. State v. Menditto, supra, 147 Conn. App.
243. In light of our conclusion that possession of less than one-half ounce
of marijuana is no longer an offense, however, we need not decide whether
the reasoning of the Appellate Court was sound.
   8
     Other examples of minor civil violations that the legislature has classified
together with possession of less than one-half ounce of marijuana include:
failure of a selectman to draw a treasury order in duplicate; General Statutes
§ 7-13; violation of record keeping regulations by a registrar of vital statistics;
General Statutes § 7-41; deceiving a teacher about the age of a child; General
Statutes § 10-198; failure of a school board to provide or timely renew a
United States flag in a classroom; General Statutes § 10-230; failure of select-
men to timely open a highway blocked with snow upon the request of six
taxpayers; General Statutes § 13a-107; placing stones, rubbish, or waste on
cleared land abutting a highway; General Statutes § 13a-139; failure of a
commercial vehicle to carry proper emergency lights; General Statutes § 14-
97a; operating a motor vehicle in a manner so as to frighten a horse ridden
on a public highway; General Statutes § 14-293b; violation of the parking
regulations at a facility operated by the Department of Children and Families;
General Statutes § 17a-24; failure of medical personnel to administer eye
drops to a newborn infant with inflamed eyes; General Statutes § 19a-219;
refusal of a smallpox vaccination; General Statutes § 19a-222; violation of
cemetery bylaws; General Statutes § 19a-297; sale of inadequately labeled
print butter; General Statutes § 21a-21; failure to register a bee hive with
the state entomologist; General Statutes § 22-89; failure to provide adequate
toilet accommodations for both sexes on a tobacco plantation; General
Statutes § 31-38; failure of one performing a marriage to timely return a
marriage license certificate; General Statutes § 46b-34; and knowingly vend-
ing grass seed containing seed of the Canada thistle. General Statutes § 53-
321. See General Statutes § 51-164n (b).
   9
     In their briefs to this court, the parties also engaged in some argument
regarding the propriety of the trial court’s denial of the defendant’s motions
to dismiss his violation of probation proceedings and the 2011 controlled
substance charges. We emphasize, however, that the Appellate Court
affirmed the trial court in both respects, and, in granting certification, we
declined to review any claims of error arising from those determinations.
Moreover, at oral argument, both parties agreed that those issues have not
been adequately briefed and are not properly before this court. Accordingly,
the present decision should not be construed as calling into question the
propriety of the denial of the defendant’s various motions to dismiss.